Extended Explanation of the proper method of making amendments in accordance to 37 CFR 1.121.
For Applicant’s convenience, the below explanation provides further examples of the proper method of making amendments in accord with 37 CFR 1.121:
37 CFR 1.121 States that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
1. With respect to newly added claim limitations:
Only newly added portions of the claims should be underlined. Any “previously presented” portions, if not cancelled by the response, should be left without a marking. 
2. Portions of the claims which are being cancelled should be marked with a strike through. In the instant case, the Applicant’s amendments to claims 2-5 do not indicate by strike through the portions of the claim which are being cancelled and the amendment maintains portions of the claims which were previously indicated as cancelled with a strike through (see claim 3). In addition, the amendment presents portions of the claims with two types of marking: strikethrough and underlined (see claim 3).
Claim 2 and 3 are exemplified herein.  It is noted herein that the claim set filed on December 10, 2020 was not entered and therefore the pending claim set is the one filed on May 2, 2020, prior to the Final Rejection mailed on August 17, 2020.  The following provides the correct method of making amendments.  In the following examples, the underlined or single bracket portions of claims 2 and 3 correspond to new portions presented in the Amendment after final Rejection filed on January 19, 2021 and, the portions with strikethrough marking or double brackets correspond to portions of the claim which are not present in the Amendment after Final Rejection filed on January 19, 2021. The unmarked portions of the claim correspond to portions which are present in both, the claim set of May 2, 2020 and the Amendment after final rejection filed on January 19, 2021. Any portion of the claims which was indicated as cancelled with a strikethrough marking in the claim set of May 2, 2020 is not included.

Claim 2. (currently amended and Previously Presented) the device of claim 1, wherein said indexed plot is used  the next day level of the distributional properties given a segment span of 24 hours as a daily biofeedback monitoring and alert device requiring at least one prior sub-orbit; evidenced  in [[a]] clinical studies).

Claim 3. (currently amended) The device of claim 1 and claim 2, wherein setting the interval span of the segments in the device of claim 1 to 24 hours; an using the quantile property of data collected within each segment where a person suffers extreme serious episodes of blood glucose levels whereby typically 2% quantile less than 60 mg/dl blood glucose and 98 % quantile greater than  250 mg/dl are days of extreme glycemic, labeled as hypoglycemia and hyperglycemia respectively, wherein the indexed plot predicts days by visual inspection or automation in which episodes of extreme glycemia ( hyperglycemia or hypoglycemia) are to be experienced by the patient.
These are only examples provided for the purpose of explaining the proper manner of marking for adding new portions in an amendment and the manner of cancelling portions previously presented. The same format should be followed in claims 4-5.
3. The amendment to claims 3-5 are not in compliance with 37 CFR 1.75 and therefore are in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depended from any other multiple dependent claim. See MPEP 601.01(n) for Acceptable multiple dependent claim wording. In the instant case claim 3, for example, recites “The device of claim 1 and claim 2”. As an example, the proper form of claim 3 should be “The device of claim 1 or claim 2”
 4.  The Applicant is reminded that that purpose of an After Final filing is to simplify issues for Appeal or to correct minor issues in the claims, if the claims are close to Allowance. However, the After Final is not intended to present significant claim amendments.  The Final rejection serves to FINALLY reject the claims and to close prosecution of the application.  Applicant’s reply to the FINAL REJECTION should be limited to place the claimed in better form for an appeal to the Patent Trial and Appeal Board (PTAB) or, to an amendment that merely cancels claims or complies with a formal requirements made earlier. If the Applicant’s intention is to request continued examination of the application, the Applicant is encouraged to review the requirement for request of continued examination outlined 37 CFR 1.114.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631